183 F.2d 70
Sam SCHNITZER, Estate of Harry J. Wolf, Deceased, by Monte L. Wolf, Administrator, de bonis non with the will annexed of said estate, Monte L. Wolf, Blossom M. Goldstein, Charlotte C. Cohon, Estate of Jennie Wolf, Deceased, by Monte L. Wolf, Administrator de bonis non with the will annexed of said estate, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
Nos. 12471-12476.
United States Court of Appeals Ninth Circuit.
July 24, 1950.
Rehearing Denied September 25, 1950.

Petitions to Review Decisions of the Tax Court of the United States.
Robt. T. Jacob and Jacob & Brown, all of Portland, Or. (Garthe Brown, Portland, Or., of counsel), for petitioners.
Theron Lamar Caudle, Asst. Atty. Gen., Ellis N. Slack, A. F. Prescott, I. Henry Kutz and Howard Locke, Sp. Assts. to Atty. Gen., for respondent.
Before STEPHENS and ORR, Circuit Judges, and McLAUGHLIN, District Judge.
PER CURIAM.


1
The decisions appealed from are affirmed upon the basis of the Tax Court's opinion reported in 13 T.C. 43.


2
Affirmed.